Citation Nr: 9910747	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-31 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for bloody stools as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1980 to 
January 1983 and from March 1985 to July 1991.  The veteran 
served in the Southwest Asia theater of operations from 
September 1, 1990 to March 28, 1991.

The issues on appeal arise from an August 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, in which service 
connection was denied for headaches and for bloody stools, 
both as manifestations of an undiagnosed illness.  The 
veteran filed a notice of disagreement in September 1997.  In 
October 1997, the RO issued a statement of the case and the 
veteran perfected his appeal. 

On his October 1997 Form 9, the veteran indicated that he 
wanted to appear personally at the RO before a member of the 
Board of Veterans' Appeals (Board).  The claims file 
indicates that the veteran was notified in writing that the 
traveling section of the Board does not visit the Baltimore 
RO.  The veteran indicated with his signature that he was 
willing to instead testify before a local hearing officer.  
The veteran testified before a local hearing officer at the 
RO in March 1998.  In December 1998, a letter was sent to the 
veteran's last known address, advising him that a hearing 
before a Board member in Washington, D.C., had been scheduled 
to take place on February 4, 1999.  However, the veteran 
failed to report for this hearing. 

The Board further notes that in its August 1997 rating 
decision, the RO indicated that it was deferring a rating 
decision on, in part, the issues of service connection for 
rash and multiple joint pain, both as manifestations of an 
undiagnosed illness.  In his October 1997 Form 9, the veteran 
continued to assert that he had, in part, joint pain as a 
manifestation of an undiagnosed illness.  By a September 1998 
rating decision, the RO denied service connection on a direct 
basis for pain of elbows, and granted service connection on a 
direct basis for bilateral chondromalacia (assigning a 
noncompensable rating for this disability).  However, the RO 
has not yet issued a rating decision on the issue of service 
connection for multiple joint pain, other than that of the 
knees, as a manifestation of an undiagnosed illness or on the 
issue of service connection for rash as a manifestation of an 
undiagnosed illness.  Since these matters has not been 
developed or certified for appeal, and inasmuch as they are 
not inextricably intertwined with the issues now before the 
Board on appeal, they are referred to the RO for further 
consideration.                                                                                                                  

The veteran's claim concerning service connection for 
headaches as a manifestation of an undiagnosed illness is 
discussed in the decision section, while his claim concerning 
service connection for bloody stools is discussed in the 
remand section.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War; his claim 
concerning service connection for headaches as a 
manifestation of an undiagnosed illness is plausible.

2.  The veteran's symptoms of headache were incurred prior to 
his active duty in the Southwest Asia theater of operations 
during the Gulf War. 


CONCLUSION OF LAW

The criteria for service connection for headaches as a 
manifestation of an undiagnosed illness under the provisions 
of 38 U.S.C.A. §§ 1117 (West 1991 and Supp. 1998) have not 
been met.  38 U.S.C.A. § 1117, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. § 3.317 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to an examination in January 1980, the veteran denied 
any history of frequent or severe headache.  Upon 
examination, the veteran's head and neurologic system were 
noted to be normal.  Prior to his separation examination in 
November 1982, the veteran appeared to indicate a history of 
frequent or severe headache.  No abnormalities were noted 
upon examination.  Prior to a July 1983 examination conducted 
in conjunction with his service in the National Guard, the 
veteran denied any history of frequent or severe headache.  
Upon examination, the veteran's head and neurologic system 
were noted to be normal.

Service medical records also reflect, in pertinent part, that 
prior to an enlistment examination in February 1985, the 
veteran denied any history of frequent or severe headache.  
Upon examination, the veteran's head and neurologic system 
were noted to be normal.  In June 1986, the veteran was seen 
at a first aid station, reporting a history of headaches 
during weight lifting sessions in the prior week.  The 
veteran was assessed as having headaches and was advised to 
breathe differently while lifting weights.  

In July 1990, the veteran sought treatment after complaining 
of headache, cramps, and dizziness.  The veteran was assessed 
as having "heat injury," dehydration and stomach cramps.  
The next day, the veteran continued to complain of, in part, 
headache.  He was assessed as having resolving abdominal 
cramping secondary to fluid depletion.  

Prior to his July 1991 separation examination, the veteran 
reported a history of frequent or severe headache.  
Specifically, he reported that while riding in track 
vehicles, he had hit his head a few times, which caused his 
headaches.  Upon examination, the veteran's head and 
neurologic system were noted to be normal.  

In August 1991, the veteran filed a claim concerning, in 
part, service connection for headaches.  

The veteran underwent an examination for VA purposes in 
September 1991.  The veteran reported that his headaches 
began in 1980, about once a week.  They were usually 
bitemporal and would last a day.  He knew of nothing that 
would bring them on.  None of the doctors in service told him 
what caused the headaches.  There was no family history of 
headaches.  The veteran also reported that he had injured his 
head in 1981 after falling out of a two-story window.  He was 
unconscious momentarily but there was no skull fracture and 
no hospitalization.  Following an examination, the veteran 
was diagnosed as having, in part, history of head injury and 
headaches of unknown etiology.  

By a December 1991 rating decision, the RO, in pertinent 
part, denied service connection for headaches on a direct 
basis.

In July 1992, the veteran underwent another examination for 
VA purposes.  The veteran advised the examiner that ever 
since he was 14 years old, he had experienced mild headaches 
once or twice a month which were relieved with aspirin.  In 
1981, he had fallen out of a window and might have been 
unconscious for a couple of minutes.  The veteran denied 
having had any cuts or bumps on his head.  Thereafter he 
began having headaches three to four times a month, lasting 
about 1 to 1 1/2 days.  He had never lost any time from work.  
Following an examination, the veteran was diagnosed as having 
headaches of unknown etiology.  It was noted that the veteran 
seemed to have had headaches prior to service, but apparently 
they had become more frequent and severe.  After reviewing 
the veteran's service medical records and noting his 
complaints of headache in June 1986, the examiner further 
concluded that there was no evidence of untreated headache 
frequency in service.  

In a May 1994 decision, the Board, in pertinent part, denied 
the veteran's claim concerning service connection for a 
headache disorder.  

In October 1996, the veteran's representative submitted a 
statement indicating that the veteran was seeking service 
connection for, in part, headaches as a manifestation of an 
undiagnosed illness, based on his service in the Gulf War. 

In December 1996, the RO sent a letter to the veteran with an 
"Exhibit A.5," which advised the veteran, in part, that he 
could submit medical and nonmedical evidence indicating that 
he had an undiagnosed illness which began either during 
active service in the Southwest Asia theater of operations or 
within two years thereafter. 

In January 1997, the veteran submitted a Notice of Benefit 
Determination from Maryland's Office of Unemployment 
Insurance.  This notice reflects that in December 1996, the 
veteran was discharged or suspended from a job because of 
excessive absenteeism.  

In March 1997, medical records from the VA Medical Center 
(VAMC) in Baltimore, Maryland, were associated with the 
claims file.  These records reflect, in pertinent part, that 
the veteran sought outpatient in November 1994 after 
reporting a three year history of headaches.  Following an 
examination, the veteran was assessed as having headaches.  
It was noted that a head CT scan was negative.  Further 
notations indicate that it was speculated that the veteran's 
headaches were either migraine, cluster, or stress-related.  
The veteran continued to seek outpatient treatment for 
headaches in May 1995.  

The veteran underwent a neurological disorders examination 
for VA purposes in March 1997.  The veteran reported that he 
began getting headaches in 1991, although he did not see 
anyone in service for them.  Later on, his headaches became 
daily and, at times, intense.  However, the veteran reported 
that he rarely missed any time from work because of 
headaches.  The veteran reported that his family history was 
negative for headaches.  Following an examination, the 
veteran was diagnosed as having headaches, secondary to 
chronic analgesic use.       

By an August 1997 rating decision, the RO, in pertinent part, 
denied service connection for headaches due to an undiagnosed 
illness.

In December 1997, the veteran underwent another neurological 
examination for VA purposes.  He reported that he had had 
headaches since 1990.  While in service, he was reportedly 
given aspirin.  Following an examination, the veteran was 
diagnosed as having chronic headaches.  

The veteran testified before a local hearing officer in March 
1998.  Through his representative, the veteran asserted that 
prior to the Gulf War, he had headaches as everyone has 
headaches.  However, his claim was that his headaches had 
intensified and become disabling since his service in the 
Gulf.  The veteran suggested that the service medical records 
reflecting treatment for headaches had been lost.  The 
veteran detailed how his headaches had worsened subsequent to 
his return from the Gulf.  

In April 1998, additional records from the Baltimore VAMC 
were associated with the claims file.  The records are, in 
pertinent part, duplicative of those received from the VAMC 
in March 1997.

II.  Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

The veteran's claim concerning service connection for 
headaches as manifestations of an undiagnosed illness is well 
grounded.  The claims file reflects that the veteran served 
in the Southwest Asia theater of operations, and he claims 
that he has a undiagnosed illness manifested by headaches, 
arising from his Gulf War service.  Thus, he has presented a 
plausible claim.  See 38 U.S.C.A. § 5107.  

However, the criteria found in 38 C.F.R. § 3.117 provide for 
service connection unless, in pertinent part, there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
during the Gulf War.  In the present case, the veteran has 
reported that he had had headaches prior to his service in 
the Gulf War, and in fact, this history is confirmed by 
service medical records dated in 1982 and 1986.  Indeed, the 
veteran appears to be basing his claim primarily on the 
theory that his preexisting headaches increased in severity 
as a result of his Gulf War service.  While it does appear 
that the veteran complained of headaches both during the Gulf 
War and intermittently in the years subsequent to his 
discharge, he still cannot be granted service connection 
under 38 C.F.R. § 3.317.  This regulation does not 
specifically provide for service connection for aggravation 
of prior symptoms (like headaches) resulting from an 
undiagnosed illness manifested as a result of the Gulf War.  
Thus, since the veteran's symptoms of headache clearly 
predate his service in the Gulf, he is not entitled to 
service connection for headaches as a manifestation of an 
undiagnosed illness under 38 U.S.C.A. § 1117 (West 1991 and 
Supp. 1998) and 38 C.F.R. 
§ 3.317 (1998).

The Board notes in passing that the December 1996 letter from 
the RO to the veteran referenced the two year presumptive 
period which was a component of 38 C.F.R. § 3.317 prior to 
its revision in April 1997, when the presumptive period was 
expanded to December 31, 2001.  62 Fed. Reg. 23,139 (April 
29, 1997).  As detailed in the remand section below, the RO 
has failed to send the veteran another development letter 
reflecting this change in the presumptive period and advising 
him about the types of medical and nonmedical evidence he may 
submit.  However, in relation to the veteran's claim 
concerning headaches, the Board finds that a remand for a new 
development letter is unnecessary.  This is because the 
veteran's claim is clearly that his preexisting headaches 
were aggravated by an undiagnosed illness, not that his 
headaches first became manifest either during the Gulf War or 
in 


the period after his separation from active duty in July 
1991.  Thus, in regard to this claim, the change in the 
presumptive period is irrelevant.  

ORDER

Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness is denied.

REMAND

The veteran essentially claims that he has bloody stools as a 
manifestation of an undiagnosed illness related to his 
service in the Gulf War.  

As an initial matter, the Board notes that in December 1996, 
the RO sent a letter to the veteran with an "Exhibit A.5," 
which advised the veteran, in part, that he could submit 
medical and nonmedical evidence indicating that he had an 
undiagnosed illness which began either during active service 
in the Southwest Asia theater of operations or within two 
years thereafter.  In April 1997, the VA published a new 
rule, effective retroactively to November 2, 1994, to expand 
the period within which disabilities resulting from 
undiagnosed illnesses suffered by Gulf War veterans must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established.  The 
presumptive period was expanded to December 31, 2001.  62 
Fed. Reg. 23,139 (April 29, 1997).  

In June 1997, the RO sent the veteran another letter, and 
apparently included another copy of "Exhibit A.5."  It is 
unclear whether this copy of "Exhibit A.5" reflected the 
expanded presumption period under the revised regulation.  To 
ensure due process, the RO should issue a new development 
letter to the veteran, detailing the change in the 
presumptive period and advising him about the types of 
medical evidence (hospital reports, doctor's statements, 
etc.) and nonmedical evidence (reports of time lost from 
work, lay statements concerning changes in physical 
appearance and/or mental attitude, etc.) that he may submit 
in support of his claim concerning service connection for 
bloody stools as a manifestation of an undiagnosed illness.

The Board further notes that the RO considered the veteran's 
claim under the revised version of 38 C.F.R. § 3.117 in its 
August 1997 rating decision.  However, in its October 1997 
statement of the case and June 1998 statement of the case, 
the RO referenced the regulation as it read prior to the 
change in the presumptive period.  The RO must make sure it 
is considering the veteran's claim under the most recent 
version of 38 C.F.R. § 3.317, and provide the veteran with 
the text of this regulation in a supplemental statement of 
the case if his claim remains disallowed, together with an 
explanation of the basis for the decision.  

The Board notes that the veteran has sought treatment for 
bloody stools at the Baltimore VAMC on an outpatient basis.  
However, the veteran has not undergone a VA examination 
focussing on these symptoms, nor do any of the examination 
reports contained in the claims file include any medical 
opinion(s) concerning the veteran's reported symptoms of 
bloody stools.  As detailed below, a VA examination is 
necessary to properly evaluate the veteran's symptom of  
bloody stools.

The most recent treatment records concerning the veteran were 
associated with the claims file in April 1998.  To ensure 
that the veteran's claims will receive a fully informed 
evaluation, clinical data relating to the veteran obtained 
since April 1998 should also be acquired and reviewed.

Finally, the Board notes that by its August 1997 rating 
decision, the RO, in pertinent part, denied service 
connection for an inability to concentrate, as a 
manifestation of an undiagnosed illness.  In a written 
statement filed in September 1997, the veteran appeared to 
indicate disagreement with this denial of service connection.  
To date, the RO has not issued a statement of the case on the 
issue of service connection for an inability to concentrate 
as a manifestation of an undiagnosed illness.  

The question arises as to whether a timely notice of 
disagreement was filed concerning the denial of service 
connection for inability to concentrate as a manifestation of 
an undiagnosed illness.  This must be addressed by the RO.  
If the RO's determination is in the affirmative (i.e., that 
the veteran did, in fact, file a timely notice of 
disagreement), then appropriate adjudicative development 
should follow.

In view of the foregoing, and to afford the veteran due 
process, this claim is REMANDED to the RO for the following 
development:

1.  The RO should determine whether a 
timely notice of disagreement was filed 
in relation to the August 1997 denial of 
service connection for inability to 
concentrate as a manifestation of an 
undiagnosed illness.  

2.  If the determination regarding the 
timeliness of the notice of disagreement 
is adverse to the veteran, he and his 
representative should be furnished with a 
Statement of the Case regarding this 
timeliness issue and given a reasonable 
opportunity to respond.  

3.  If the RO determines that the veteran 
did file a timely notice of disagreement, 
then a Statement of the Case concerning 
the issue of service connection for 
inability to concentrate as a 
manifestation of an undiagnosed illness 
should be issued, and the veteran should 
be given a reasonable opportunity to 
perfect his appeal.  All appropriate 
development of this Gulf War claim should 
also be conducted, assuming the veteran 
perfects his appeal .  

4.  In addition to the above, the RO 
should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  Specifically, the veteran should 
again be asked to submit postservice 
medical and nonmedical indications of the 
presence of bloody stools that can be 
independently observed or verified.  Such 
nonmedical evidence includes but is not 
limited to events as time lost from work 
and evidence that a veteran has sought 
medical treatment for his symptoms.  A 
copy of this letter, which should be 
forwarded to the veteran's last known 
address, should be associated with the 
claims file. 

5.  The RO should also specifically 
request the names and addresses of all 
medical care providers, if any, who have 
treated the veteran since April 1998 for 
complaints of bloody stools.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file. 

6.  Any pertinent VA medical records 
documenting treatment of the veteran 
since April 1998 which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Baltimore VAMC. 

7.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical 
examination.  The claims folder, and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  

(a)  The examiner should review the 
VA outpatient record dated in March 
1994, in which it was noted that the 
veteran had been diagnosed as having 
diverticulosis by barium enema in 
January 1994.  A flexible 
sigmoidoscopy was recommended but 
apparently not performed.  If the 
veteran is amenable to this, it 
should be performed, along with any 
other tests deemed necessary by the 
examiner.  

(b)  The examiner should note and 
detail all reported symptoms of 
bloody stools.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to bloody 
stools and indicate what 
precipitates and what relieves them.  

(c)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from bloody stools. 

(d)  The examiner should 
specifically determine if the 
veteran's complaints of bloody 
stools are attributable to a known 
diagnostic entity, such as 
hemorrhoids and/or diverticulosis.  
Symptom-based "diagnoses" such as 
(but not limited to) diarrhea are 
not considered as diagnosed 
conditions for compensation 
purposes.  If the presence of a 
diagnostic entity responsible for 
the blood stools is not confirmed, 
the examiner should note whether 
there are any objective indications 
of an undiagnosed illness, as 
manifested by blood in the stools.  

(e)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

8.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

9.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to service 
connection for bloody stools as a 
manifestation of an undiagnosed illness.  
If any action taken remains adverse to 
the veteran, he and his representative 
(if any) should be furnished a 
supplemental statement of the case (SSOC) 
concerning all evidence added to the 
record since the last supplemental 
statement of the case.  The SSOC should 
consider and discuss the revised 
regulations under 38 C.F.R. § 3.317.  The 
veteran and his representative (if any) 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process, 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

